  Case 1:20-cv-03141-BMC Document 10 Filed 08/21/20 Page 1 of 2 PageID #: 69

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________



                                                                       August 21, 2020

VIA ECF
Honorable Brian M. Cogan, U.S.D.J.
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

         Re: Rodriguez v. John Doe Corp. et al, 1:20-cv-03141-BMC

Your Honor:

       This office represents the Plaintiff in the above referenced matter. Together with counsel
for Defendants, we present this joint letter to the Court pursuant to the Court’s Order dated July
15, 2020 (ECF Doc. No. 5).

        This matter, arising out of Plaintiff’s employment at Defendants’ Brooklyn restaurant, is
an ordinary wage and hour dispute. Plaintiff assert that Defendants committed numerous
irregularities with respect to his compensation for worked performed at said establishment, giving
rise to claims under the Fair Labor Standards Act and the New York Labor Law for unpaid
minimum wages and overtime wages and illegal wage “kickbacks” in the form of requiring
Plaintiff to pay for “tools of the trade,” as well as state law claims under the New York Labor Law
for unpaid “spread-of-hours” pay, failure to furnish the requisite wage notice and wage statements
pursuant to NYLL Sec. 195, and illegal deduction of wages and tips.

        Defendants deny the claims of Plaintiff and deny all alleged wrongdoing. Defendants
further deny that they received $500,000.00 in annual gross sales during the subject time period,
obviating the applicability of the FLSA and consequent federal question jurisdiction.

       Plaintiff asserts that the court has original jurisdiction over Plaintiff’s FLSA claims under
28 U.S.C. § 1331 (federal question) and supplemental jurisdiction over Plaintiff state law claims
under 28 U.S.C. § 1367(a).

       The court has personal jurisdiction over all Defendants inasmuch as they are all residents
of New York State and transacted business, including business that is the subject of this litigation,
within New York State. Plaintiff asserts that venue is proper in this district because Defendants’
primary place of business and the address of the subject restaurant is located within this district.

         No particular motions or counterclaims are anticipated at this time.

       The parties jointly request that this matter be referred for a settlement conference before a
magistrate judge


                           Certified as a minority-owned business in the State of New York
 Case 1:20-cv-03141-BMC Document 10 Filed 08/21/20 Page 2 of 2 PageID #: 70

Hon. Brian M. Cogan, U.S.D.J.
August 21, 2020
Page 2



       The parties thank the Court for its attention to this matter.

                                              Respectfully submitted,

                                              /s/ Jordan Gottheim
                                              Jordan Gottheim
                                              MICHAEL FAILLACE & ASSOCIATES, P.C.
                                              Attorneys for the Plaintiffs


cc: Jacob Aronauer, Esq. (via email)
